Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 1 of 11 PageID 889
               Case: 19-11523 Date Filed: 04/02/2020 Page: 1 of 10



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11523
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:18-cr-00131-CEM-LRH-1


 UNITED STATES OF AMERICA,

                                                                 Plaintiff–Appellee,

                                    versus


 DEEPAK DESHPANDE,

                                                           Defendant–Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (April 2, 2020)

 Before WILLIAM PRYOR, JILL PRYOR, and ANDERSON, Circuit Judges.

 PER CURIAM:
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 2 of 11 PageID 890
               Case: 19-11523 Date Filed: 04/02/2020 Page: 2 of 10



        Deepak Deshpande appeals the district court’s denial of his motion to

 withdraw his guilty pleas for producing child pornography, in violation of 18

 U.S.C. § 2251(a) and (e), and enticing a minor to engage in sexual activity, in

 violation of 18 U.S.C. § 2422(b). He argues that he did not make the guilty pleas

 knowingly and voluntarily because he did not understand the effects the

 Sentencing Guidelines would have on his sentence and that, therefore, the district

 court abused its discretion in denying his motion to withdraw his guilty pleas. 1

                                       I. BACKGROUND

        Deshpande was indicted on June 6, 2018, for one count of knowingly

 receiving child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2), (b)(1)

 (Count l); one count of producing child pornography, in violation of 18 U.S.C.

 §§ 2251(a), (e) (Count 2); and two counts of enticing a minor to engage in sexual

 activity, in violation of 18 U.S.C. § 2422(b) (Counts 3 and 4). The factual basis for

 Deshpande’s guilty pleas stated that on March 30 and April 1, 2018, he enticed a

 minor to engage in sexually explicit conduct for the purpose of producing child

 pornography. He pretended to be a modeling agent and persuaded the victim—

 whom he knew was 16 years old—to send him nude images. Deshpande then


 1
   Deshpande has also filed a pro se motion to amend his appellate brief and promote himself as
 co-counsel. Under this Court’s rules, the clerk’s office is prohibited from accepting any filings
 directly from a party when that party is represented by counsel. 11th Cir. R. 25-1. And while a
 criminal defendant has a right to represent himself at trial, that right does not extend to his direct
 appeal. Martinez v. Ct. of Appeal of Cal., 528 U.S. 152, 162–63 (2000). Accordingly, we DENY
 Deshpande’s motion.
                                                   2
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 3 of 11 PageID 891
               Case: 19-11523 Date Filed: 04/02/2020 Page: 3 of 10



 initiated a blackmail scheme, threatening to disseminate on the “dark web” the

 nude images he received if he was not send additional images. In September 2017,

 Deshpande traveled from California, where he lived, to Florida to meet the victim

 in person. He drove the victim to a hotel, where he took pictures of the victim,

 gave the victim alcohol and cannabis, and recorded videos of himself sexually

 assaulting the victim. Deshpande stayed in contact with the victim and went to

 Florida four more times to engage in roughly the same conduct.

       Deshpande initially pleaded not guilty to the offenses, but he ultimately

 agreed to plead guilty to Counts 2 and 3 pursuant to a plea agreement. The

 agreement stated that the statutory penalty range for Count 2 was 15–30 years of

 imprisonment, and for Count 3 was 10 years to life. He acknowledged that he read

 the agreement and signed every page.

       At the change-of-plea hearing that followed, the district court placed

 Deshpande under oath and explained (1) what the government would have to prove

 for Counts 2 and 3, if the case went to trial; (2) the statutory range of 15 to 30

 years’ imprisonment for Count 2; and (3) the statutory range of 10 years’ to life

 imprisonment for Count 3. Deshpande stated that he understood the elements and

 maximum penalties. Deshpande confirmed that he initialed the plea agreement and

 read and understood it with the advice of counsel. In turn, the government

 explained that it was not charging him with any other offenses and that it was


                                            3
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 4 of 11 PageID 892
               Case: 19-11523 Date Filed: 04/02/2020 Page: 4 of 10



 dismissing the remaining counts against him. The court explained that the plea

 agreement did not require the government to commit to make any specific

 sentencing recommendations or to recommend an acceptance-of-responsibility

 reduction. Deshpande again confirmed that he understood and reviewed the

 provisions of the agreement with his counsel. He also confirmed that he

 understood (1) that he agreed to provide substantial assistance to the government;

 (2) the sentencing appeal waiver; and (3) the trial rights he was giving up by

 pleading guilty.

        The district court then inquired into Deshpande’s competency. Deshpande

 informed the court that he was 41 years old, had completed a master’s degree in

 computer science security, had been previously employed in that field, and was not

 under the influence of any substance that would impair his abilities at the

 proceeding. He also confirmed he had never been found incompetent, he had not

 been threatened, intimidated, or promised anything in order to get him to plead

 guilty, and he was entering the pleas freely and voluntarily. He confirmed he had

 had enough time to speak with his counsel about the case and was satisfied with his

 representation. The following exchange then took place between Deshpande and

 the district court:

        Court:         Do you understand that the terms of this plea agreement
                       are merely recommendations and that I could reject those
                       recommendations and sentence you up to the maximum


                                            4
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 5 of 11 PageID 893
               Case: 19-11523 Date Filed: 04/02/2020 Page: 5 of 10



                     penalty without allowing you to withdraw your plea
                     agreement once I accept your plea?

       Deshpande: Yes, sir.

       Court:        Have you discussed the federal advisory sentencing
                     guidelines with [counsel]?

       Deshpande: Yes, sir.

       Court:        Do you understand that they will not be calculated until
                     sentencing and that they’re not binding on the Court?

       Deshpande: Yes, sir.

 The district court asked if Deshpande still wished to enter the guilty pleas, and he

 said yes. He confirmed that he had read the proffered factual basis for the pleas,

 had reviewed it with counsel, and did not have any disagreements or objections to

 the facts. The district court found that Deshpande’s guilty pleas were intelligent,

 free, and voluntary and that there was a factual basis for the pleas. Prior to

 sentencing, the district court granted counsel’s motion to withdraw and appointed

 new counsel.

       The government subsequently submitted a sentencing memorandum

 explaining the nature of Deshpande’s enticement and arguing for a life sentence

 based on the section 3553(a) factors. That same day, Deshpande moved to

 withdraw his guilty pleas. He asserted that: (1) he never actually read the plea

 agreement and instead understood from his conversations with counsel that he

 would not receive a prison sentence, in part due to his alleged assistance with
                                           5
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 6 of 11 PageID 894
               Case: 19-11523 Date Filed: 04/02/2020 Page: 6 of 10



 Special Counsel Robert Mueller’s investigation; (2) his counsel had never

 explained how the Sentencing Guidelines applied to his case or that the district

 court would calculate a sentence at the high end of the range; (3) his counsel told

 him that the government would file motions under 18 U.S.C. § 3553(a) and

 U.S.S.G. § 5K1.1 and that those motions would result in a non-incarceration

 sentence; and (4) that the district court did not comply with the requirements of

 Federal Rule of Criminal Procedure 11(b)(1)(m) because it did not inform him of

 its obligation to calculate his guideline range and consider that range, any possible

 departures, and the section 3553(a) factors. Deshpande conceded that he had close

 assistance of counsel, that his guilty pleas were free from coercion, and that he

 understood the nature of the charges.

       At the sentencing hearing that followed, the district court denied

 Deshpande’s motion to withdraw his guilty pleas. It found that his sworn

 testimony demonstrated that he had the close assistance of counsel and that his

 testimony was inconsistent with the allegations raised in his motion to withdraw

 his pleas. Specifically, the district court found it significant that Deshpande

 confirmed during the plea colloquy that he: (1) understood the statutory penalties

 for his offenses, (2) had read and understood the plea agreement, (3) had reviewed

 the agreement with his attorney, (4) understood the elements and maximum

 penalties associated with his offenses, (5) understood the plea agreement terms


                                           6
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 7 of 11 PageID 895
               Case: 19-11523 Date Filed: 04/02/2020 Page: 7 of 10



 were recommendations and not binding on the district court, (6) had discussed the

 Guidelines with his attorney, and (7) knew the Guidelines were not binding. The

 court also noted that conservation of judicial resources weighed in favor of

 denying Deshpande’s motion because it would result in his case proceeding on an

 abbreviated speedy trial schedule, potentially displacing other cases in the process,

 and in a loss of resources already expended for sentencing. The district court

 ultimately sentenced Deshpande to life imprisonment. Deshpande timely appealed

 to us.

                                     II. ANALYSIS

          We review the denial of a motion to withdraw a guilty plea for abuse of

 discretion. United States v. Symington, 781 F.3d 1308, 1312 (11th Cir. 2015). A

 defendant may withdraw a guilty plea after the court accepts the plea, but before

 sentencing, for “a fair and just reason.” Fed. R. Crim. P. 11(d)(2)(B). In

 evaluating whether the defendant has shown such a reason, the district court

 considers the totality of the circumstances, including: (1) whether the close

 assistance of counsel was available, (2) whether the plea was knowing and

 voluntary, (3) whether judicial resources would be preserved, and (4) whether the

 government would be prejudiced. United States v. Buckles, 843 F.2d 469, 472

 (11th Cir. 1988).




                                            7
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 8 of 11 PageID 896
               Case: 19-11523 Date Filed: 04/02/2020 Page: 8 of 10



       To determine whether a plea was “knowing and voluntary,” the district court

 must address three “core concerns” in its inquiry, namely that: (1) the plea is free

 from coercion; (2) the defendant understood the nature of the charges; and (3) the

 defendant knew and understood the consequences of his guilty plea. Symington,

 781 F.3d at 1314. Failing to address any of these core concerns in a manner that

 impacts the defendant’s substantial rights requires an automatic reversal of the

 conviction. Id.

       Under Rule 11(b)(1)(m), before accepting a plea agreement, the district

 court must determine that the defendant understands the court’s obligation to

 calculate the guideline range and to consider that range, possible departures, and

 the 18 U.S.C. § 3553(a) factors. Fed. R. Crim. P. 11(b)(1)(m). The failure to

 inform the defendant of the Sentencing Guidelines range, however, may be

 harmless. United States v. Mosley, 173 F.3d 1318, 1327 (11th Cir. 1999). When

 the defendant is informed of a mandatory statutory sentence, sentenced within the

 range, and knew of the existence of the guidelines and that they would affect his

 sentence, the court’s failure to advise of the guideline range is harmless. Id.

       In reviewing a motion to withdraw a guilty plea, “there is a strong

 presumption that the statements made during the [plea] colloquy are true.” United

 States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994). Consequently, a defendant




                                           8
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 9 of 11 PageID 897
               Case: 19-11523 Date Filed: 04/02/2020 Page: 9 of 10



 bears a heavy burden to show that his statements under oath were false. United

 States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988).

       Here, we conclude that the district court did not abuse its discretion in

 denying Deshpande’s motion to withdraw his guilty pleas. Deshpande repeatedly

 affirmed to the district court that he read the plea agreement; to that effect, he

 signed every page of it. The plea agreement made clear the Sentencing Guidelines

 as applicable in this case, including that the upper limit for Deshpande’s sentence

 was life imprisonment. At the change-of-plea hearing, Deshpande affirmed to the

 district court that he knew that the Guidelines were only advisory, and that he

 understood that the terms of the plea agreement were merely recommendations, but

 that the district court could reject the recommendations and sentence him “up to

 the maximum penalty.”

       Deshpande’s arguments to the contrary—which are irreconcilable with his

 statements to the district court—only came after the government filed its

 sentencing memorandum and sought a term of life imprisonment. In light of his

 admissions at the change-of-plea hearing and the fact that his initials are on each

 page of the plea agreement, we simply cannot accept his self-serving argument that

 he did not actually read the plea agreement and did not actually understand that he

 could be sentenced to a punishment that was explicitly included in the agreement.




                                            9
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 10 of 11 PageID 898
               Case: 19-11523 Date Filed: 04/02/2020 Page: 10 of 10



       Moreover, while the district court did not explicitly address its obligations

 under Rule 11(b)(1)(m), Deshpande confirmed, under oath, that he had sufficient

 knowledge of the Guidelines and, although indirect, he was clearly aware of the

 effect the Guidelines could have on his sentence.

                                III. CONCLUSION

       For the foregoing reasons, Deshpande’s sentence is

       AFFIRMED.




                                          10
Case 6:18-cr-00131-CEM-LRH Document 112 Filed 04/02/20 Page 11 of 11 PageID 899
                Case: 19-11523 Date Filed: 04/02/2020 Page: 1 of 1


                                       UNITED STATES COURT OF APPEALS
                                          FOR THE ELEVENTH CIRCUIT

                                          ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                        56 Forsyth Street, N.W.
                                                        Atlanta, Georgia 30303


 David J. Smith                                                                                              For rules and forms visit
 Clerk of Court                                                                                              www.ca11.uscourts.gov


                                                       April 02, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-11523-CC
  Case Style: USA v. Deepak Deshpande
  District Court Docket No: 6:18-cr-00131-CEM-LRH-1

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
  system, unless exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF
  system by registering for an account at www.pacer.gov. Information and training materials related to
  electronic filing, are available at www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today
  in this appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
  date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for
  rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate
  filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office within the
  time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content
  of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list
  of all persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-
  1. In addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition
  for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time
  spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of
  a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404)
  335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the
  signature block below. For all other questions, please call Carol R. Lewis, CC at (404) 335-6179.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Jeff R. Patch
  Phone #: 404-335-6151

                                                                                         OPIN-1 Ntc of Issuance of Opinion
